Citation Nr: 0321714	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-20 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO in Pittsburgh, Pennsylvania, which found no new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for residuals of pneumonia.

In a June 21, 2002, decision, the Board found new and 
material evidence was submitted, which warranted reopening 
the veteran's claim of entitlement to service connection for 
residuals of pneumonia.  After reopening the claim, the Board 
denied the veteran's application for service connection for 
residuals of pneumonia.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  Pursuant to a joint motion for remand, the 
Court vacated the Board's June 21, 2002, decision and 
remanded the case to the Board for further action in light of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L.No. 106-475, 114 Stat. 2096 (2000). 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In light of the Court's Order, the RO must give the veteran 
notice of what VA is doing to develop the claim, what he 
could do to help his claim, and notice of how his claim is 
still deficient.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Although the veteran was afforded a VA examination in October 
2000, the examiner did not express an opinion as to the 
relationship between the residuals of pneumonia and service.  
The Board finds the veteran should be afforded a current VA 
examination to determine the etiology of residuals of 
pneumonia. 

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The veteran should be afforded a VA 
pulmonary examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner should indicate whether it is 
at least as likely as not that any 
currently diagnosed residuals of 
pneumonia had its onset in or is 
otherwise related to military service.  
The reasons and bases for any medical 
opinion should be discussed.  If the 
physician disagrees with any contrary 
opinion of record, the reasons and 
bases for such disagreement should be 
discussed.

3.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




